Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 1, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145921                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  COUNTY OF MASON,                                                                                       David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 145921
                                                                   COA: 301952
                                                                   Mason CC: 10-000202-CE
  INDIAN SUMMER COOPERATIVE, INC.,
  d/b/a MASON COUNTY FRUIT PACKERS
  COOPERATIVE, INC., d/b/a MASON
  COUNTY FRUIT PACKERS, INC., d/b/a
  MASON COUNTY FRUIT PACKERS
  CO-OP, INC.,
             Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the August 16, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 1, 2013                         _________________________________________
           h0424                                                              Clerk